Alternative order of mandamus directing the city of Yonkers and Edward J. Murray, as commissioner of public works, to issue forthwith a permit to the petitioner to open the pavement on New Main street from Nepperhan avenue”to South Broadway in the city of Yonkers for the purpose *630of constructing and laying double street surface railroad tracks therein; or to show cause why the command of the order should not be obeyed, unanimously affirmed, with costs. No opinion. Present — Carswell, Tompkins, Davis and Johnston, JJ.; Lazansky, P. J., not voting.